                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 Southern Power Company,               )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            1:20-cv-00013-MR-WCM
                                       )
                 vs.                   )
                                       )
 Cleveland County,                     )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 23, 2021 Order.

                                               March 23, 2021




      Case 1:20-cv-00013-MR-WCM Document 45 Filed 03/23/21 Page 1 of 1
